Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 9, 11-12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plouffe (US 8,589,092) in view of Pinney (US 9,670,650).
Regarding claim 1, Plouffe (US 8,589,092) teaches of Figs. 1-4 (see at least Figs. 1-2 and 4) of a fire hydrant 10 comprising at least an upper barrel 16, a lower barrel 18, a flow control mechanism (valve assembly 22), a two-part valve stem (26 and 28) and wherein at least a portion of the valve stem is hollow to couple and house a portion of a water pressure measuring device/sensor (30 / 77-78) capable of monitoring water pressure and relaying sensor data to a remote user in a similar manner as applicant’s invention. Notice that Plouffe schematically shows a sensor assembly but fails to disclose the particular internal structure of the sensor such as having a sensor housing, a sensor, at least one battery and an antenna as claimed. However, details of sensors used for monitoring the conditions of a fire hydrant are known in the art. 
Pinney (US 9,670,650) teaches in Figs. 1-6 (see at least Figs. 2 and 4-5) of a fire hydrant 4 comprising similar structure and function as the device of Plouffe, that includes a removable sensor unit 50 that comprises a sensor housing (52-53) for removably attaching the sensor to the fire hydrant assembly and protecting the internal components of the sensor assembly, sensor electrodes 59 and 62 (C6 L36-41 teaches of using other sensors such as pressure sensor) for sensing a condition of the fluid, at least one battery 73 (see C5 L51-64) for powering the electronics, a controller 70 capable of receiving and processing sensor data for monitoring the conditions of the fluid and an antenna 76 for transmitting the processed sensor data to a remote user. Notice that the sensor assembly as taught by Pinney is easier to service since the sensor assembly is a unit capable of being removably coupled to a hollow structure and since the sensor is powered by internal batteries and contains an antenna, the sensor system is easier to implement since it does not require further external sources of power and communication electronics other than the remote user’s interface.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the water pressure sensor (30 / 77-78) which is attached to a portion of the hollow stem (26/28) of the device of Plouffe to be a self-powered and removable sensor unit (50) that includes at least a sensor housing (52-53) capable of housing the internal components of the sensor and capable of being removably attached to a hollow structure, sensor electrodes (59 and 62) capable of measuring fluid pressure, at least one battery (73) capable of powering the electronics of the sensor, a controller (70) capable of processing the sensor data and an antenna (76) capable of communicating with a remote user, in a similar manner as taught by Pinney, since such a modification allows for the easier integration and servicing of the sensor assembly since the sensor assembly is a unit capable of being removably coupled to the hollow stem and since the sensor is powered by internal batteries and contains an antenna, the sensor system is easier to implement and reduces the system’s footprint since it does not require further external sources of power and communication electronics as compared to Plouffe original design while still allowing the system to be capable of monitoring fluid pressure in the same manner as taught by Plouffe.
As such, regarding claim 1 and the limitation of a fire hydrant (fire hydrant 10 of Plouffe) comprising: an upper barrel (upper barrel 16 of Plouffe) defining a cavity for fluid flow; a lower barrel (lower barrel 18 of Plouffe) connected to a bottom of the upper barrel and defining a cavity in fluid communication with the cavity of the upper barrel; a valve plate (valve mechanism 22 of Plouffe) located in sealing communication with a lower end of the lower barrel; and a stem (see the two-part stem 26 and 28 of Plouffe having as modified by Pinney to allow for the removable connection of the sensor unit) mechanically connected to the valve plate and configured to allow opening and closing of the valve plate, the stem being at least partially hollow and defining an interior cavity (see at least Figs. 1 and 4 and C5 L20-L60 of Plouffe); and a sensing assembly (see the water pressure sensor 30/77-78 of Plouffe modified to be a pre-packaged valve unit 50 similar to the one as taught by Pinney) located at least partially within at least one of the cavity of the lower barrel and the cavity of the upper barrel (see at least Figs. 1 and 4 of Plouffe), the sensing assembly comprising: a sensor housing (see the sensor housing 52-53 of at least Figs. 2 and 4-5 of Pinney which houses and protects the internal components of the sensor) defining a housing cavity, the sensor housing distinct from the stem and removably coupled to the stem (see at least Figs. 1 and 4 of Plouffe showing the sensor assembly being distinct from the stem and Figs. 2 and 4-5 of Pinney showing that the sensor unit may be removably coupled using a threaded connection); a sensor (59 and 62 of Fig. 4 of Pinney, see also C6 L36-41 of Pinney) located within the housing cavity; at least one battery (battery 73 of Figs. 4-5 of Pinney, see also C5 L51-64 of Pinney) in electrical communication with the sensor; and an antenna (antenna 76 of Figs. 4-5 of Pinney) in electrical communication with the sensor; the device of the combination of Plouffe in view of Pinney meets all the limitations of claim 1.
Regarding claim 4 and the limitation of the fire hydrant of claim 1, wherein the sensor is a pressure sensor; the device of the combination meets this limitation with both Plouffe and Pinney using the sensor to measure fluid pressure. 
Regarding claim 9 and the limitation of the fire hydrant of claim 1, wherein: the stem comprises an upper stem (upper stem 26 of Plouffe) and a lower stem (lower stem 28); and the lower stem is hollow; the device of the combination meets this limitation with at least Figs. 1 and 4 of Plouffe and C5 L20-L60 of Plouffe teaching of the two-part stem assembly wherein at least the lower stem 28 is partially hollow. 

Regarding claim 11 and the limitation of a sensing assembly (see the water pressure sensor 30/77-78 of Plouffe modified to be a pre-packaged valve unit 50 similar to the one as taught by Pinney) of a hydrant (fire hydrant 10 of Plouffe), the sensing assembly comprising: a sensor housing (see the sensor housing 52-53 of at least Figs. 2 and 4-5 of Pinney which houses and protects the internal components of the sensor) defining a housing cavity, the sensor housing distinct from a stem (see the two-part stem 26 and 28 of Plouffe having as modified by Pinney to allow for the removable connection of the sensor unit) of the hydrant and configured to be removably coupled to the stem (see at least Figs. 1 and 4 of Plouffe showing the sensor assembly being distinct from the stem and Figs. 2 and 4-5 of Pinney showing that the sensor unit may be removably coupled using a threaded connection); a sensor (59 and 62 of Fig. 4 of Pinney, see also C6 L36-41 of Pinney) located within the housing cavity; at least one battery (battery 73 of Figs. 4-5 of Pinney, see also C5 L51-64 of Pinney) in electrical communication with the sensor and located within the housing cavity; and an antenna (antenna 76 of Figs. 4-5 of Pinney) in electrical communication with the sensor; the device of the combination of Plouffe in view of Pinney (see the rejection of claim 1 above for more details of the combination) meets all the limitations of claim 11.
Regarding claim 12 and the limitation of the sensing assembly of claim 11, wherein the sensor is a pressure sensor; the device of the combination meets this limitation with both Plouffe and Pinney using the sensor to measure fluid pressure.

Regarding claim 17, in making and/or using the device of the combination (see the rejection of claim 1 above for details of the combination), the device of the combination teaches of a method comprising: obtaining a fire hydrant (fire hydrant 10 of Plouffe) comprising an upper barrel (upper barrel 16 of Plouffe) defining a cavity and a lower barrel (lower barrel 18 of Plouffe) defining a cavity and connected to a lower end of the upper barrel; connecting a valve plate (valve mechanism 22 of Plouffe) in sealable communication with a lower end of the lower barrel; and coupling a sensing assembly (see the water pressure sensor 30/77-78 of Plouffe modified to be a pre-packaged valve unit 50 similar to the one as taught by Pinney) to a stem (see the two-part stem 26 and 28 of Plouffe having as modified by Pinney to allow for the removable connection of the sensor unit) of the fire hydrant, the sensing assembly comprising: a sensor housing (see the sensor housing 52-53 of at least Figs. 2 and 4-5 of Pinney which houses and protects the internal components of the sensor) defining a housing cavity, the sensor housing distinct from the stem and removably coupled to the stem (see at least Figs. 1 and 4 of Plouffe showing the sensor assembly being distinct from the stem and Figs. 2 and 4-5 of Pinney showing that the sensor unit may be removably coupled using a threaded connection); a sensor (59 and 62 of Fig. 4 of Pinney, see also C6 L36-41 of Pinney) located within the housing cavity; at least one battery (battery 73 of Figs. 4-5 of Pinney, see also C5 L51-64 of Pinney) in electrical communication with the sensor; and an antenna (antenna 76 of Figs. 4-5 of Pinney) in electrical communication with the sensor; as such, the device of the combination of Plouffe in view of Pinney meets all the limitations of claim 17.
Regarding claim 19 and the limitation of the method of claim 18, wherein each battery is located within the housing cavity; the device of the combination meets this limitation as shown in at least Figs. 4-5 of Pinney. 

Claim(s) 6, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plouffe (US 8,589,092) in view of Pinney (US 9,670,650) as applied to the intervening claims above, and further in view of Michalscheck (US 10,394,227).
Regarding claims 6, 14 and 20, the device of the combination of Plouffe in view of Pinney fails to disclose that the antenna is a near-field (NFC) antenna having the limitations of a) “the fire hydrant of claim 1, wherein the antenna is a near-field communication antenna (claim 6), b) the sensing assembly of claim 11, wherein the antenna is a near-field communication antenna (claim 14) and c) the method of claim 17, wherein the antenna is a near-field communication antenna (claim 20)”. However, near field communications are well-known in the art.
Michalscheck (US 10,394,227) teaches in Figs. 1-11 (see at least Fig. 6) of a multi-purpose sensing device 52 comprising at least a plurality of sensors 58, 60, 62, 64, 66, electrical components (68, 70, 74) and a communication component 72 comprising an antenna. C12 L49- C13 L 10 teaches that "In embodiments that use wireless communication, the communication component 72 may include an antenna and enable the processor 68 to send and receive data using any suitable wireless protocol, such as Wi-Fi, Bluetooth®, near field communications, or the like". The use of an antenna capable of wireless protocol, such as Wi-Fi, Bluetooth®, near field communications allows for the sensing device to broadcast sensor information wirelessly to a suitable end-user.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the antenna of the device of the combination to use any suitable antenna such as an antenna capable of near field communications (NFC), in a similar manner as taught by Michalscheck, since NFC is a well-known suitable method of wireless communication allowing the wireless broadcasting of sensor data to a suitable end-user. Thus, the device of the combination of Plouffe in view of Pinney and Michalscheck meets all the limitations of claims 6, 14 and 20.

Claim(s) 7, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plouffe (US 8,589,092) in view of Pinney (US 9,670,650) as applied to the intervening claims above, and further in view of Silvers (US 9,901,765).
Regarding claims 7, 15 and 17, the device of the combination of Plouffe in view of Pinney fails to disclose that the electronics within the sensor housing are a PCB (Printed Circuit Board) having the limitations of “a) the fire hydrant of claim 1, wherein the sensing assembly further comprises a PCB in electrical communication with the sensor (claim 7); b) the sensing assembly of claim 11, further comprising a PCB in electrical communication with the sensor and located within the housing cavity (claim 15) and c) the method of claim 17, further comprising a PCB in electrical communication with the sensor and located within the housing cavity (claim 18)”.  However, notice that at least a controller 70 as taught by Pinney is in electrical communication with the sensors. Additionally, Printed Circuit Boards (PCB) are well known in the art.
Silvers (US 9,901,765) teaches in Figs. 1-16 (see at least Figs. 4 and 9) of a hydrant monitoring system comprising control box 232/232'/532 comprising electronics and sensors for monitoring the conditions of a fire hydrant similar to applicant's invention, wherein the control box comprises a printed circuit board 320/320' comprising the electronic components including a processor and the battery allowing the control box to collect, process and transmit the sensed data. As it is known in the art, PCBs are widely used in electronics since they offer a reliable and compact solution to circuitry due to the wiring being composed of copper-tracks tightly and efficient packed printed in a single sheet/board, they are cheap to produce and easy to implement in a wide variety of industries.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the electronics (see at least controller 70) of the device of the combination to comprise a Printed Circuit Board (PCB), in a similar manner as taught by Silvers, since PCBs are a well-known and reliable method of producing/arranging circuitry such as those used for the monitoring of a fire hydrant that allows the circuit to be made compact and easy to implement as compared to having individual electronic components being wired independently. Thus, the device of the combination of Plouffe in view of Pinney and Silvers meets all the limitations of claims 7, 15 and 17.
Regarding claim 16 and the limitation of the sensing assembly of claim 15, wherein the sensor housing is configured to be threadably detachable from the stem of the hydrant; the device of the combination meets this limitation with at least Figs. 1 and 4 of Plouffe showing the sensor assembly being coupled to the stem and Figs. 2 and 4-5 of Pinney showing that the sensor unit may be removably coupled using a threaded connection.

Regarding claim 13, the device of the combination of Plouffe in view of Pinney fails to disclose the particular details of the battery assembly having the limitations of “the sensing assembly of claim 11, further comprising a battery pack assembly, the battery pack assembly comprising a battery container and the at least one battery positioned inside the battery container”. However, battery packs are well known in the art.
Silvers (US 9,901,765) teaches in Figs. 1-16 (see at least Figs. 13 and 158) of a hydrant monitoring system comprising control box 232/232'/532 comprising electronics and sensors for monitoring the conditions of a fire hydrant similar to applicant's invention, wherein the electronics are powered via a battery pack 522. As it is Known in the art, a battery pack is an electrical assembly comprising a set of any number of (preferably) identical batteries or individual battery cells that are at least partially held in an interconnect container which may be configured in a series, parallel or a mixture of both to deliver a desired voltage, capacity or power density to the interconnected electronic device. Battery packs allows for ease in swapping out the batteries and allowing the use of cheaper standardized batteries (such as AA, AAA, C, Etc.) to be used instead of using a custom-made type of portable battery which can increase manufacturing cost.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the battery powered power source of the device of the combination to be composed of a battery pack assembly 522 comprising at least a battery and an interconnect container, in a similar manner as taught by Silvers, since such a modification is not only a known method of powering electronics but it allows the assembly to be powered using known suitable batteries which can be easily replaced. Thus, the device of the combination of Plouffe in view of Pinney and Silvers meets all the limitations of claim 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,941,545. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent either explicitly or implicitly anticipates all the limitations of the present application. Claims 1-20 claims broadly a fire hydrant, a sensor assembly and a method whereas claims 1-20 of the patent claims in greater detail a fire hydrant, a sensor assembly and a method. Following the rationale in In re Goodman cited in the preceding paragraph, where the applicant has once been granted a patent containing a claim for the specific or narrower invention, the applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since the claims of the application are anticipated by the claims of the patent and since anticipation is the epitome of obviousness, then the claims of the application are obvious over the claims of the patent. Additionally, any missing structure or detail would be obvious over the device of the patent themselves and/or the cited prior art. For example, Michalscheck (US 10,394,227) teaches in at least Fig. 6 of a sensor device 52 comprising a housing, various types of sensors (58, 60, 62, 64, 66), electronics (68, 70), batteries 74 and an antenna 72 that allows a sensor be packaged into a sensor unit that is protected from the elements while allowing the sensor to be capable of sensing a desired parameter and transmitting the sensed data wirelessly such as using well-known wireless protocols such as Wi-Fi, 3G, 4G, LTE, Bluetooth, near-field communications (NFC) and the like. Laurel (US 4,790,341) teaches of a traditional fire hydrant comprising at least an upper and lower barrel (housings), a valve plate and a two-part valve stem connected to the valve plate to control the operation of the valve that functions in a similar manner as applicant’s invention. Morrow (US 10,317,384), Silvers (US 9,901,765), Pinney (US 9,670,650), Fleury (US 9,291,520), Plouffe (US 8,589,092), Zoratti (US 6,816,072), Poque (US 10,401,205) and Honigsbaum (US 6,058,957) teaches various examples of fire hydrants comprising monitoring means such as sensors assemblies either coupled to the barrel/housing, directly coupled to a hollow portion of the stem, indirectly coupled to the stem and offset the valve stem axis via the valve plate or partially within a hollow portion of the stem/valve plate which allows for the fire hydrant to effectively house and support the electronics and sensors that allow the conditions of the fire hydrant to be monitored in a similar manner as applicant’s general invention. Among these Poque, Morrow, Silvers and Pinney teaches examples of sensor assemblies wherein the sensor and electronics are packaged within a removable housing which allows for easier servicing of the sensors and electronics.        

Conclusion
The cited prior art listed in the PTO-892 and not relied upon are references that were either previously cited in parent/co-pending cases, cited by International reports and/or cited by the examiner as being relevant art to the claimed invention or to applicant's disclosure. It is also noted that some of the cited documents are not considered prior art due to 102b1/102b2 exceptions, however, they are being cited since they are relevant to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753